NOT PRECEDENTIAL

                  UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT


                                 ___________

                                 No. 09-3775

                                 ___________

                             ROBERT W. GRINE,
                                    Appellant

                                       v.

 COLBURN'S AIR CONDITIONING AND REFRIGERATION, INC.; ATTORNEY
  STEPHEN E. SELLSTROM; ROBERT L. WOLFGANG, SHERIFF OF FOREST
COUNTY (PA), individually and in official capacity; TAMMY L. MCKEE-SCHWAB,
PROTHONOTARY OF THE COURT OF COMMON PLEAS OF FOREST COUNTY;
   WILLIAM F. MORGAN, JUDGE OF THE COURT OF COMMON PLEAS OF
  FOREST COUNTY; KAREN REID BRAMBLETT, PROTHONOTARY OF THE
SUPERIOR COURT OF PENNSYLVANIA; NORTHWEST SAVINGS BANK, INC.;
         JOHN DOE(1), DEPUTY SHERIFF OF FOREST COUNTY;
          JOHN DOE(2) DEPUTY SHERIFF OF FOREST COUNTY
                                 ___________

                On Appeal from the United States District Court
                     for the Western District of Pennsylvania
                          (D.C. Civil No. 1-09-cv-00011)
              District Judge: The Honorable Maurice B. Cohill, Jr.
                                  ___________

                  Submitted Under Third Circuit LAR 34.1(a)
                               May 20, 2010

        Before: FUENTES, HARDIMAN, and NYGAARD, Circuit Judges.


                             (Filed: May 27, 2010)
                                        ___________

                                OPINION OF THE COURT
                                     ___________

NYGAARD, Circuit Judge.

       Pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6), the District

Court dismissed this matter, concluding that Grine’s claims were barred by the

Rooker-Feldman doctrine. Grine’s claims under the Fourth Amendment and his Equal

Protection challenges were similarly dismissed. We have jurisdiction pursuant to 28

U.S.C. § 1291, and exercise plenary review over the District Court’s decision. See

Phillips v. County of Allegheny, 515 F.3d 224, 230 (3d Cir. 2008); Whiteford v. Reed, 155

F.3d 671, 672 (3d Cir. 1998) (“Application of the Rooker-Feldman doctrine is a question

of federal subject matter jurisdiction over which we exercise plenary review.”).

       After a review of the briefs and the record, including the District Court’s thorough

opinion, we find no error in the District Court’s application of F ED.R.C IV.P. 12(b). Based

on our independent review of the record, we agree with the District Court that this is an

“attorney driven case,” and that Grine’s counsel has attempted to take what the District

Court deemed a “garden variety collection case,” and turn it into a matter of utmost

constitutional significance. Counsel’s various Constitutional arguments stem from

Grine’s initial failure to file a timely notice of appeal from a Pennsylvania district

justice’s judgment. On Grine’s behalf, counsel has sued a Pennsylvania Common Pleas

Court judge, two prothonotaries, a Pennsylvania sheriff, two sheriff’s deputies, a bank,

                                              2
opposing counsel, and the prevailing plaintiff in the state court case. In addition to the

filings in the District Court, counsel has appealed to the Pennsylvania Common Pleas

Court, the Superior Court of Pennsylvania and the Pennsylvania Supreme Court. We

reject out-of-hand the attempt herein to make a federal case out of Grine’s repeated

failure to comply with Pennsylvania procedural rules.

       Like the District Court, we are concerned about the conduct of Grine’s counsel,

Attorney Janice Haagensen, in the case. In admonishing Grine’s counsel, the District

Court cited various provisions of the Pennsylvania Rules of Professional Conduct, which

we need not repeat here. The District Court warned Haagensen against pursing this case

any further. Yet, Haagensen continued this litigation by filing this appeal.

       We have previously admonished Haagensen for “repeatedly us[ing] improper

litigation techniques” and for “fil[ing] improper appeals.” See e.g., Grine v. Coombs, 112

Fed. Appx. 830, 832 (3d Cir. 2004). As evidenced by this appeal, counsel has not heeded

our warnings. This appeal is patently frivolous and we will, therefore, affirm this matter

for the reasons given by the District Court.1




       1.
        Federal Rule of Appellate Procedure 38 provides a remedy of damages for a party
who is required to defend a legitimate judgment from a frivolous appeal. We will leave it
to the Appellees to determine whether they wish to petition for such an award.

                                                3